                                    1   LEACH KERN GRUCHOW
                                        ANDERSON SONG
                                    2   SEAN L. ANDERSON
                                        Nevada Bar No. 7259
                                    3
                                        sanderson@lkglawfirm.com
                                    4   J. TYLER KING
                                        Nevada Bar No. 14895
                                    5   tking@lkglawfirm.com
                                        2525 Box Canyon Drive
                                    6   Las Vegas, Nevada 89128
                                        Telephone: (702)538-9074
                                    7
                                        Facsimile:    (702) 538-9113
                                    8   Attorneysfor Sunrise Mountain Townhomes
                                        Homeowners'Association, Inc.
                                    9
                                                                 UNITED STATES DISTRICT COURT
                                   10                                DISTRICT OF NEVADA
LEACH KERN GRUCHOW ANDERSON SONG




                                   11
                                        DITECH FINANCIAL LLC,                       Case No.: 2:16-cv-01415-APG-VCF
                                   12
                                                           Plaintiff,
                                   13
                                        vs.                                         STIPULATION AND  ORDER  TO
                                   14                                               EXTEND TIME FOR DEFENDANT
                                        SUNRISE MOUNTAIN TOWNHOMES                  SUNRISE MOUNTAIN TOWNHOMES
                                   15
                                        HOMEOWNERS' ASSOCIATION; ALESSI             HOMEOWNERS' ASSOCIATION TO
                                   16   & KOENIG,LLC; 7066 BURCOT E59               ANSWER
                                        TRUST,
                                   17                                               [FIRST REQUEST]
                                                           Defendants.
                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                  -1-
                                         1          IT IS HEREBY STIPULATED by and between Plaintiff Ditech Financial LLC

                                         2   ("Plaintiff') and Defendant Sunrise Mountain Townhomes Homeowners' Association (the

                                         3   "Association"), that the Association is granted up to and including January 2, 2020, in which to

                                         4   respond to Plaintiff's Complaint, ECF 1.

                                         5   Dated this 11 th day of December, 2019          Dated this 11 th day of December, 2019

                                         6   LEACH KERN GRUCHOW ANDERSON SONG                WOLFE & WYMAN LLP

                                         7

                                         8   /s/J. Tyler Kirke                               /s/ Racheal A. Ross
                                             SEAN L. ANDERSON,ESQ.                           RACHEAL A. ROSS,ESQ.
                                         9                                                   Nevada Bar No. 14943
                                             Nevada Bar No. 7259
                                        10   J. TYLER KING,ESQ.                              6757 Spencer Street
                                             Nevada Bar No. 14895                            Las Vegas, Nevada 89119
LEACH KERN GRUCHOW ANDERSON SONG




                                        11   2525 Box Canyon Drive                           Attorneyfor Ditech Financial LLC
                                             Las Vegas, Nevada 89128
                                        12   Attorneysfor Sunrise Mountain Townhomes
                                             Homeowners'Association
                                        13

                                        14

                                        15
                                   L1
                                   0    16                                              ORDER

                                        17          IT IS SO ORDERED.
                                   0


                                   N    18          Dated this 12th day of December, 2019.
                                   N

                                        19

                                        20
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                        21
                                                                                                              MAGISTRATE
                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                           -2-
